DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Clams 1-4, 6, 10, 13-14, 16 and 18-20 are currently amended.
No IDS was submitted by the Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorrell et al. (Pub. No.: US 2003/0123701 A1) (hereinafter, “Dorrell”) in view of Kotani (US 2010/0295954 A1).

As to claim 1, Dorrell discloses a method for preventing image modification, comprising: 
processing a compressed image of at least one frame to obtain feature data of the compressed image of the at least one frame (“At step 111, the compressed image data stored in the memory 206 or hard disk drive 210 is processed to generate authentication data in the form of a checksum which is added to the metadata block associated with the image data.” –e.g. see, [0060], see also, Fig. 1, [0055]: herein method 100 of marking an image may alternatively be performed on video media. Video media represents plurality of frames); 
encrypting the feature data to generate a checksum (“The checksum is preferably generated by the processor 205, at step 111, using the Secure Hash Algorithm (SHA-1). However, other algorithms may be used depending on a predetermined time-security trade-off chosen by a user.” –e.g. see, [0060]); 
generating supplemental enhancement information, the supplemental enhancement information at least comprising a time parameter and the checksum (“… the processor 205 digitally signs the metadata block, associated with the compressed image data, containing the checksum. The preferred signing process is the Digital Signature Standard (DSS) which uses the SHA-1 hash algorithm and encrypts the result.” –e.g. see, [0061]; herein, metadata block which includes checksum is equivalent to generating supplemental information; metadata also includes time parameter, e.g. see, [0056] & Fig. 3, [0065]; herein, the acquisition metadata can include, for example, intellectual property rights information (e.g. copyright labelling), which is used to identify the party or parties having intellectual property rights in the image. The acquisition metadata can also include a date, time, flash status and/or focus settings.); and 
transmitting and/or storing the supplemental enhancement information and the compressed image of the at least one frame together, so as to use the supplemental enhancement information to verify authenticity of the compressed image of the at least one frame (“The method 100 concludes at the next step 115, where the compressed image data and the associated metadata block are written to a file, and stored in memory 206 or the hard disk drive 210, for example, using the EXIF Image Format file specification.” –e.g. see, [0062]; Moreover: “The steps of verifying the image data against the hash or checksum stored in the authentication metadata, as performed at step 411, is shown in FIG. 7(b).” –e.g. see, [0090]; herein, authenticity of the compresses image is verified); 
wherein, the time parameter is a counter value of a counter in an image capturing device, and the counter value continuously increases (“FIG. 3 shows the data structure of an image identifier 300, which can be used in the method 100. … The word 300 also comprises a date-stamp field 305 which is preferably thirty-one bits long and contains an American National Standards Institute (ANSI) calendar date expressed as the number of seconds since Jan. 1, 1970, Universal Time Clock (UTC). The next field 307 of the word 300 contains a sequence number and is preferably thirty-one bits long. The value of the sequence number field 307 is read from a non-volatile register (not shown) in the hard disk drive 210 of the digital camera 200, where the register is incremented, for example, by modulo (2 (32)) with each photo taken.” –e.g. see, [0065]; herein, image identifier is included as part of metadata (i.e. supplemental information) which includes sequence number that is incremented and read from a register of a 
Dorrell may not explicitly disclose randomly generating an offset; and dividing the compressed image of the at least one frame using the randomly generated offset to obtain at least two sub image blocks having different sizes.
However, in an analogous art, Kotani discloses randomly generating an offset (“The above embodiments have explained the method of generating a random pattern as a divide pattern. When synthesis images and motion detection images are randomly divided, the motion detection images are divided irrespective of displacement amounts of images.” -e.g. see, Kotani: [0132]); and dividing the compressed image of the at least one frame using the randomly generated offset to obtain at least two sub image blocks having different sizes (“The above embodiments have explained the method of generating a random pattern as a divide pattern. When synthesis images and motion detection images are randomly divided, the motion detection images are divided irrespective of displacement amounts of images.” -e.g. see, Kotani: [0132]; see also, [0115], [0134]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorrell with the teaching of Kotani to include “randomly generating an offset; and dividing the compressed image of the at least one frame using the randomly generated offset to obtain at least two sub image blocks having different sizes” in order to correct a 

	As to claim 14, it is rejected using the similar rationale as for the rejection of claim 1.

As to claim 18, Dorrell discloses an image verification method, comprising: 
obtaining a compressed image of a plurality of frames and corresponding supplemental enhancement information (“… authentication metadata associated with the image file is accessed from hard disk drive 210 and tested for availability. The processor determines metadata availability based on the condition of the WMvalue state variable as will be described in further detail below with reference to FIGS. 5 and 6. Then at step 405, if the authentication metadata associated with the image file was successfully accessed, the method 400 proceeds to step 407” –e.g. see, [0082]; herein metadata is equivalent to supplemental enhancement information which was stored with compressed image); 
detecting whether the supplemental enhancement information satisfies a predetermined condition (“The steps of verifying the image data against the hash or checksum stored in the authentication metadata, as performed at step 411, is shown in FIG. 7(b).” –e.g. see, [0090]); 
determining that the compressed image corresponding to the supplemental enhancement information is authentic if the supplemental enhancement information satisfies the predetermined condition (“… where the processor 205 compares the image hash associated with the authentication metadata with the hash calculated at sub-step 715. If the processor 205 determines that the calculated hash matches the hash from the authentication metadata then the value of the "ImageModified" authentication state variable is set to "false" at the next sub-step 719 before the process of step 411 concludes.” –e.g. see, [0090]); 
wherein, the supplemental enhancement information comprises a checksum generated from encrypting a time parameter and the compressed image (e.g. see, [0060], [0065]; herein, metadata which is equivalent to supplemental enhancement information, includes time parameter and checksum of compressed image; see also, [0061]; herein, encrypting the result is equivalent to generating checksum from encrypting time parameter and the compressed image), the time parameter is a counter value of a counter of an image capturing device, and the counter value continuously increases (“FIG. 3 shows the data structure of an image identifier 300, which can be used in the method 100. … The word 300 also comprises a date-stamp field 305 which is preferably thirty-one bits long and contains an American National Standards Institute (ANSI) calendar date expressed as the number of seconds since Jan. 1, 1970, Universal Time Clock (UTC). The next field 307 of the word 300 contains a sequence number and is preferably thirty-one bits long. The value of the sequence number field 307 is read from a non-volatile register (not shown) in the hard disk drive 210 of the digital camera 200, where the register is incremented, for example, 
Dorrell may not explicitly disclose randomly generating an offset; and dividing the compressed image of the at least one frame using the randomly generated offset to obtain at least two sub image blocks having different sizes.
However, in an analogous art, Kotani discloses randomly generating an offset (“The above embodiments have explained the method of generating a random pattern as a divide pattern. When synthesis images and motion detection images are randomly divided, the motion detection images are divided irrespective of displacement amounts of images.” -e.g. see, Kotani: [0132]); and dividing the compressed image of the at least one frame using the randomly generated offset to obtain at least two sub image blocks having different sizes (“The above embodiments have explained the method of generating a random pattern as a divide pattern. When synthesis images and motion detection images are randomly divided, the motion detection images are divided irrespective of displacement amounts of images.” -e.g. see, Kotani: [0132]; see also, [0115], [0134]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorrell with the teaching of Kotani to include “randomly generating an offset; and dividing the compressed image of the at least one frame using the randomly generated offset to 

As to claim 2, Dorrell discloses wherein the step of processing the compressed image of the at least one frame to obtain the feature data of the compressed image of the at least one frame comprises: extracting the feature data from … image blocks (“At step 111, the compressed image data stored in the memory 206 or hard disk drive 210 is processed to generate authentication data in the form of a checksum which is added to the metadata block associated with the image data.” –e.g. see, [0060], see also, Fig. 1, [0055]: herein method 100 of marking an image may alternatively be performed on video media. Video media represents plurality of frames).
Dorrell may not explicitly disclose each of the at least two sub image blocks. However, in an analogous art, Kotani discloses dividing image data into at least two sub image blocks (“The above embodiments have explained the method of generating a random pattern as a divide pattern. When synthesis images and motion detection images are randomly divided, the motion detection images are divided irrespective of displacement amounts of images.” -e.g. see, Kotani: [0132]; see also, [0115], [0134]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorrell as teaches extracting the feature data from image blocks with the teaching of Kotani to  “at least two sub image blocks” in order to correct a vibration of the synthesized image capturing data based on a divide pattern indicating divisions by the divider, and the motion amount as suggested by Kotani (Spec, para 10).

As to claims 3 and 16, the combination of Dorrell and Kotani disclose wherein, the at least two sub image blocks comprise a first sub image block and a second sub image block, and a size of the first sub image block is greater than a size of the second sub image block by a predetermined number of the offset (Kotani: (“The above embodiments have explained the method of generating a random pattern as a divide pattern. When synthesis images and motion detection images are randomly divided, the motion detection images are divided irrespective of displacement amounts of images.” -e.g. see, Kotani: [0132]; when images are randomly divided, some sub image blocks will be divided into greater size than other; see also, [0115], [0134])). 

As to claim 4, the combination of Dorrell and Kotani disclose wherein the supplemental enhancement information further comprises the randomly generated offset (Kotani: “The above embodiments have explained the method of generating a random pattern as a divide pattern. When synthesis images and motion detection images are randomly divided, the motion detection images are divided irrespective of displacement amounts of images.” -e.g. see, Kotani: [0132]). 

generating a random pattern as a divide pattern. When synthesis images and motion detection images are randomly divided, the motion detection images are divided irrespective of displacement amounts of images.” -e.g. see, Kotani: [0132]; see also, [0115], [0134]). 

As to claim 6, the combination of Dorrell and Kotani disclose wherein the step of extracting the feature data from each of the at least two sub image blocks comprises: extracting the feature data of the at least two sub image blocks to obtain at least one set of first feature data and second feature data; and the step of encrypting the feature data to generate the checksum further comprising: encrypting the at least one set of first feature data and the second feature data to generate at least two corresponding checksums; and combining the at least two checksums to generate the checksum (Dorrell: [0055], [0060]; herein, Dorrell discloses the steps of extracting and encrypting the feature data and Kotani: [0132]; see also, [0115], [0134]; Kotani discloses the steps of dividing the image into sub blocks). 

As to claim 7, the combination of Dorrell and Kotani disclose before the step of extracting the feature data from each of the at least two sub image blocks, the method 

As to claim 8, Dorrell discloses wherein the step of generating the supplemental enhancement information comprises: encrypting the time parameter and the checksum to generate ciphertext; and generating the supplemental enhancement information, the supplemental enhancement information comprising the ciphertext ([0061]; herein, encrypting the result is equivalent to generating checksum from encrypting time parameter and the compressed image). 
As to claim 9, Dorrell discloses wherein the supplemental enhancement information further comprises size information of the compressed image of the at least one frame and an identity of the image capturing device ([0058]; herein, the image identifier metadata is written to the captured image data stored in memory 206, using a watermarking or similar steganographic encoding technique). 
As to claim 10, Dorrell discloses before the step of processing the compressed image of the at least one frame, the method further comprising: adding a watermark in an image of the at least one frame; and compressing the image of the at least one frame added with the watermark to obtain the compressed image of the at least one frame; wherein, the watermark comprises an identity of the image capturing device and The watermarking technique used at step 105 is preferably also able to encode, substantially invisible to the human eye, at least the number of bits required to express the image identifier metadata along with any support information required such as check digits or error correction codes.” –e.g. see, [0058], see also, Fig. 1, step 103). 
As to claim 11, Dorrell discloses wherein the time parameter comprises high-bit data and low-bit data, the high-bit data and the low-bit data have a same timestamp, and the low-bit data continuously increases (“FIG. 3 shows the data structure of an image identifier 300, which can be used in the method 100. The image identifier comprises a data word 300 where the most significant bit 303 indicates the presence of authentication information in the metadata block associated with the image. … Universal Time Clock (UTC). The next field 307 of the word 300 contains a sequence number and is preferably thirty-one bits long. The value of the sequence number field 307 is read from a non-volatile register (not shown) in the hard disk drive 210 of the digital camera 200, where the register is incremented, for example, by modulo (2 (32)) with each photo taken.” –e.g. see, [0065]). 
As to claim 12, Dorrell discloses wherein the supplemental enhancement information further comprises version information and a customer identity ([0056]; herein, metadata can also include a date, time, flash status and/or focus settings. A person skilled in the relevant art would appreciate that there are many other forms of metadata, which can be generated at step 101). 

The watermarking technique used at step 105 is preferably also able to encode, substantially invisible to the human eye, at least the number of bits required to express the image identifier metadata along with any support information required such as check digits or error correction codes.” –e.g. see, [0058], see also, Fig. 1, step 103). 
As to claim 17, Dorrell discloses further comprising: an encoder, connected to the processor, compressing and encoding the image to generate the compressed image (Abstract: The method (100) encodes the image data to produce encoded image data and hashes the encoded image data to provide a first hash). 

Claims 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorrell in view of Kotani and further in view of Le Barz et al. (US 2011/0305364 A1) (hereinafter, “Le Barz”).

As to claim 13, neither Dorrell nor Kotani explicitly disclose before the step of processing the compressed image of the at least one frame, the method further comprising: determining whether a size of the compressed image of the at least one frame is greater than a first threshold or determining whether the size of the 
However, in an analogous art, Le Barz discloses before the step of processing the compressed image of the at least one frame, the method further comprising: determining whether a size of the compressed image of the at least one frame is greater than a first threshold or determining whether the size of the compressed image of the at least one frame is not greater than a second threshold; omitting the step of processing the compressed image of the at least one frame if a determination result indicates that the size of the compressed image of the at least one frame is greater than the first threshold or indicates that the size of the compressed image of the at least one frame is not greater than the second threshold (Le Barz: [0016] c) excluding from the watermarking map, for the current compressed image, the blocks associated with the zone of interest, as well as those whose coefficients C.sub.1 and C.sub.2 defined by the watermarking map do not satisfy the following criterion: [0017] abs(abs(C.sub.1)-abs(C.sub.2))<S where S is a predetermined threshold and abs( ) the function returning the absolute value of an integer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorrell and Kotani with the teaching of Le Barz to include “before the step of processing the 

As to claim 19, neither Dorrell nor Kotani explicitly disclose wherein the step of detecting whether the supplemental enhancement information satisfies the predetermined condition comprises: obtaining a time parameter in the supplemental enhancement information of the compressed image of two consecutive frames comprising a previous frame and a next frame to obtain a first time and a second time, respectively; calculating a difference between the first time and the second time to obtain a time difference; determining whether the time difference is equal to a predetermined value; calculating a second checksum corresponding to feature data of the compressed image if the time difference is equal to the predetermined value; determining whether the second checksum calculated is equal to the first checksum in the supplemental enhancement information; and determining whether the supplemental 
However, in an analogous art, Le Barz discloses wherein the step of detecting whether the supplemental enhancement information satisfies the predetermined condition comprises: obtaining a time parameter in the supplemental enhancement information of the compressed image of two consecutive frames comprising a previous frame and a next frame to obtain a first time and a second time, respectively; calculating a difference between the first time and the second time to obtain a time difference; determining whether the time difference is equal to a predetermined value; calculating a second checksum corresponding to feature data of the compressed image if the time difference is equal to the predetermined value; determining whether the second checksum calculated is equal to the first checksum in the supplemental enhancement information; and determining whether the supplemental enhancement information satisfies the predetermined condition if a determination result is affirmative (Le Barz: [0016] c) excluding from the watermarking map, for the current compressed image, the blocks associated with the zone of interest, as well as those whose coefficients C.sub.1 and C.sub.2 defined by the watermarking map do not satisfy the following criterion: [0017] abs(abs(C.sub.1)-abs(C.sub.2))<S where S is a predetermined threshold and abs( ) the function returning the absolute value of an integer). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorrell and Kotani with the teaching of Le Barz to include “wherein the step of detecting 

As to claim 20, the combination of Dorrell, Kotani and Le Barz disclose before the step of calculating the second checksum corresponding to the feature data of the compressed image, further comprising: determining whether a size of the compressed image is greater than a first threshold or determining whether the size of the compressed image is not greater than a second threshold; and omitting the step of calculating the second checksum corresponding to the feature data of the compressed image, and directly determining that the supplemental enhancement information satisfies the predetermined condition if a determination result indicates that the size of excluding from the watermarking map, for the current compressed image, the blocks associated with the zone of interest, as well as those whose coefficients C.sub.1 and C.sub.2 defined by the watermarking map do not satisfy the following criterion: [0017] abs(abs(C.sub.1)-abs(C.sub.2))<S where S is a predetermined threshold and abs( ) the function returning the absolute value of an integer). 

Response to Arguments
Applicant has amended the independent claims 1, 14 and 18 which necessitated a new ground of rejection, see rejection above.
	Applicant argues on page 11 of the remark that: “Additionally, claims 1 and 14 from which claims 2-13 and 15-17 respectively depend require that the feature data, which are obtained by processing a compressed image, be encrypted to generate a checksum. On the other hand, referring to, e.g., paragraph 0060 of Dorrell, the
checksum disclosed therein is generated directly from compressed image data rather than coming from the required feature data.”
	Examiner respectfully disagrees with the Applicant’s argument and would like to point out that Dorrell discloses in para 60 that the checksum is generated by generating authentication data from the compressed image data and by using a hash algorithm (SHA-1). Applicant didn’t specify what type of feature data is obtained from 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495     

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495